Citation Nr: 9933992	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left shoulder 
tendinitis.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for dental disease, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for impaired immune 
system, including bronchitis and other upper respiratory 
disorders, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had active duty service from December 1979 until 
December 1991.  He served in the Southwest Asia Theater of 
Operations.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
determination of January 1998 of the St. Louis, Missouri 
Regional Office (RO) which denied service connection for left 
shoulder tendinitis, chronic fatigue syndrome, dental 
disease, depression, and chronic bronchitis, to include as 
due to an undisclosed illness.

After a review of the evidence, the Board is of the opinion 
the issues of service connection for impaired immune function 
and chronic fatigue syndrome, to include as due to an 
undiagnosed illness will be the subject of a REMAND following 
the ORDER portion of this decision.  


FINDINGS OF FACT

1.  The claims for service connection for a left shoulder 
disorder and depression are not supported by clinical 
evidence showing that the claims are plausible or capable of 
substantiation; no current disability is clinically 
indicated.

2.  The veteran's chronic gum disease, which includes 
localized periodontal disease and generalized dental caries 
are not disabling condition for VA purposes.

3.  The claims of entitlement to service connection for 
impaired immune function, and chronic fatigue syndrome, to 
include as due to an undiagnosed illness, are plausible.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a left shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a).

3.  Periodontal disease and dental caries are not 
disabilities for compensation purposes.  38 C.F.R. § 4.149 
(1998).

4.  The claims of entitlement to service connection for 
impaired immune function and chronic fatigue syndrome, to 
include as due to an undiagnosed illness, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he developed left shoulder 
disability in service as the result of carrying heavy loads 
and equipment, and that he still has residuals thereof which 
include pain upon lifting.  It is also contended that he 
suffers from depression and advanced dental disease which are 
attributable to military duty in the Gulf war zone.  He avers 
that such conditions are of service onset or are the result 
of an undiagnosed illness related to his Persian Gulf War 
experience for which service connection should now be granted 
by the Board.  The veteran contends that he now has chronic 
fatigue syndrome, and an impaired immune system, manifested 
by bronchitis and other upper respiratory disorders, to 
include as due to an undiagnosed illness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (1998).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

Service connection may be established for chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2001.  38 C.F.R.  
§ 3.317(a)(1) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first become manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of chapter 38, Code of Federal Regulations, for a disease or 
injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service-
connected for purposes of all laws in the United States. 38 
C.F.R. § 3.317(a)(2-5) (1998).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders. 38 
C.F.R. § 3.317(b) (1998).

The threshold question in this instance is whether the 
veteran has presented well-grounded claims for service 
connection.  In this regard, he has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded."  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While a claim need not be conclusive, it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical demonstration of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  Third, there must be 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps.  


Factual Background

1.  Service connection for left shoulder disorder.

The service medical records reflect that the veteran was seen 
in sick bay in early January 1991 with complaints which 
included left shoulder pain for which an assessment of strain 
was rendered.  He was afforded further orthopedic evaluation 
in this regard whereupon he provided a history of trauma 
lifting bags three weeks before.  He stated that the pain was 
aggravated by wearing a flak jacket and heavy lifting, and 
was mildly relieved by removing the jacket and resting.  The 
shoulder joint was negative for any remarkable findings upon 
examination.  An assessment of cervical paravertebral muscle 
strain was rendered.  Three days of physical therapy was 
prescribed.  Upon examination in October 1991 for separation 
from service, no left shoulder symptomatology was cited.  

The veteran was afforded a VA examination for compensation 
and pension purposes in May 1992 and related that he had a 
problem with both shoulders.   He rendered a history of 
having to wear 10 to 15 pound "flight" jackets, and related 
that he had pain posterior to the deltoid and upper part of 
the scapular bone near the spine.  Examination of the left 
shoulder disclosed that the appellant had full range of 
motion without tenderness on palpation or evidence of pain or 
discomfort.  The examiner noted that the appellant was 
requested to lift a chair because of his statement that he 
had pain upon lifting, but that he was not observed to evince 
any discomfort when doing so.  It was reported that he was 
asked to elevate and depress against passive resistance but 
that no pain was reported on any motion.  A diagnosis of 
negative shoulder findings was rendered in this regard.  

A subsequent VA examination was conducted in March 1997.  The 
veteran reiterated a history of shoulder pain since wearing a 
flak jacket and multiple other equipment in Saudi Arabia, and 
stated that he had currently had trapezius pain if he wore a 
hunting vest or if he raised his left arm.  The appellant 
related that he had increased pain with shoveling or throwing 
a baseball or using a screwdriver.  He said that this had not 
affected his employment capability because he needed to 
"keep going" when he was working.  

Examination of the shoulders disclosed forward elevation and 
abduction to 180 degrees, bilaterally.  Internal and external 
rotation was to 80 degrees, bilaterally.  It was reported 
that all of the movements were performed without pain.  There 
was evidence of some spasm of the right trapezius, and not at 
the left.  A diagnosis of trapezius tendinitis was rendered 
in this respect. 

2.  Service connection for depression.

The service medical records reflect that the appellant was 
seen in the family practice clinic in March 1982 for 
complaints of interpersonal conflict at work.  It was felt 
that his symptoms were probably secondary to anxiety due to 
unresolved conflict.  He sought treatment in the psychiatric 
service in October 1987 for complaints of depression, 
malaise, "sleeping all the time" and increased appetite.  
It was noted that he had been separated from his wife for a 
year.  A provisional diagnosis of question of situational 
depression was recorded.  An ensuing mental status 
examination was reported to be within normal limits.  It was 
reported that he had a serious mood and affect, but did not 
describe any significant vegetative signs and denied suicidal 
ideation.  He discussed prior marital discord, but said that 
he and his wife were going to re-unite after he got out of 
service.  It was reported that the appellant displayed a mild 
dysphoric mood regarding not liking his work and his 
separation from service.  No mental instability or apparent 
psychotic disorder or substance abuse was observed.  It was 
felt that no residual follow-up was necessary.  It was 
recommended that the veteran become involved with local 
community activities to facilitate his adjustment.  Upon 
examination in October 1991 for discharge from active duty, 
the veteran's mental status was evaluated as normal.  

Upon post-service VA examination in May 1992, the appellant 
did not indicate that he had depression among his number of 
complaints.  He underwent a VA general medical compensation 
and pension examination conducted by a VA physician's 
assistant in March 1997 whereupon he related that he had last 
worked for five months until July 1996 in a children's home, 
and had abruptly quit because of reported depression.  He 
stated that he had had several prior jobs of short duration 
from which he had been fired or had abandoned due to 
depression.  The veteran said that he had felt depressed 
since 1991, and that this manifested itself by his not 
wanting to do anything.  He indicated that this lasted for up 
to a week, and that it happened four or five times a year.  
He denied sleep difficulties, appetite loss, suicidal 
thoughts and crying spells.  It was reported that he had 
never been treated for depression.  Following examination, a 
diagnosis of depression versus dysthymia was rendered.  It is 
not shown that a mental status evaluation was conducted at 
that time.  

The appellant underwent further examination and testing by a 
VA psychologist in May 1997 whereupon a comprehensive 
personal, social and employment background history was 
recited.  He stated that he had been detailed to Saudi Arabia 
for five months during the Gulf War, but saw no combat and 
that his duties while stationed there were not particularly 
stressful.  He related that he was not near any combat 
conditions.  He complained that after service he became 
stressed out on his jobs and wouldn't go to work.  He related 
that he would be in a "vegged" state, sit around house and 
do nothing "like a couch potato."

The examiner observed that the veteran showed up for the 
interview disheveled and needing a shave.  He denied a 
depressed mood at that time and stated that he continued to 
enjoy activities which included fishing, hunting, camping and 
photography.  He indicated that his sleep was good and that 
his appetite was hearty.  The appellant denied problems with 
concentration, guilt, and thoughts of death.  He related that 
he did not think he was hopeless and said he that had passing 
thoughts of suicide, but felt that suicide was "stupid" and 
that he valued his life.  The appellant's speech was normal 
and answers to questions were relevant.  There was no sign of 
derangement or loss of reality contact.  The veteran 
indicated that he knew of no history of any psychiatric 
problems.  Answers to questions appeared to be logical.  He 
denied a problem with alcohol but did admit to angry episodes 
and rage which were felt to be due to alcohol use.  It was 
observed that he seemed to minimize alcohol use but that 
there appeared to have been some alcohol-related problems 
relative to anger.  Psychological testing was administered 
which were interpreted as not supporting a diagnosis of 
depression.  It was determined that the veteran's responses 
had a negative correlation to both major depression and 
dysthymia and that he did not appear to have any symptoms of 
depression.  The examiner opined that the veteran did appear 
to have difficulties meeting society norms of steady 
employment but that this did not stem from any service-
connected condition.  It was felt that the psychological 
problems he experienced were long-standing and 
characterological in nature and were not due to any problems 
or difficulties he encountered while in service.  It was 
noted that vocational difficulties were apparent before 
enlistment in the military.  No Axis I diagnosis was 
rendered.  

Subsequently received were the results of a Persian Gulf War 
protocol examination accomplished in December 1996 wherein 
the examiner noted the appellant's complaints of depression 
associated with fatigue which had its onset three years 
before.  It was reported that he had never been seen or 
evaluated for depression but was tired and fatigued upon 
getting up in the morning.  The appellant was reported to 
have stated that he had no explanation for those symptoms but 
believed they were related to being in the Gulf.  It was 
indicated at that time that the veteran had not been afforded 
any work-up or consultation of a psychiatric nature.  A 
pertinent diagnosis of depression was rendered following 
examination.  

Analysis

The service medical records do indeed reflect that the 
veteran was treated for left shoulder symptomatology and 
situational depression during active duty.  It is not 
demonstrated, however, that such symptoms resulted in a 
chronic disorder.  See 38 C.F.R. § 3.303.  Although the 
veteran now claims that service connection is warranted for a 
left shoulder disorder and depression, the Board points out 
that he has been afforded the benefit of two post-service VA 
examinations with respect to the left shoulder and extensive 
psychological evaluation and testing in May 1997.  The 
clinical findings indicate no objectively identifiable 
pathology of the left shoulder and depression has not been 
found on examination.  A diagnosis of trapezius tendinitis 
was noted on VA examination in May 1997, but it is 
demonstrated that the left shoulder was not symptomatic.  It 
is also shown that diagnoses of depression were made on VA 
examination in May 1997 and upon the Persian Gulf War 
protocol evaluation in December 1996.  The Board points, 
however, that both of those evaluations were clearly cursory 
in nature and the diagnoses rendered appeared to be based on 
the veteran's own reported history.  They were superceded by 
a specialist examination and testing which found no evidence 
of that psychiatric disease process.  It is thus demonstrated 
that there is no competent medical evidence of any current 
ratable disability at this time with respect to either the 
left shoulder or depression for which service connection may 
be granted.  The appellant himself has not presented any 
evidence to the contrary.  Moreover, in May 1997, the 
veteran's psychiatric status was ascribed to a character 
disorder for which service connection may not be granted by 
regulation.  See 38 C.F.R. § 3.303(c). 

The Board would point out that it is not making any adverse 
determination with respect to the credibility of the 
veteran's assertions as to what symptoms he currently 
experiences with his left shoulder and psychiatric state.  
However, even accepting his contentions as true, it has not 
been clinically demonstrated that he has any chronic 
disability/condition with which those complaints might be 
associated.  It is well established that a claim for service 
connection must be accompanied by competent evidence which 
establishes that he currently has the claimed disabilities.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A 
well-grounded claim requires evidence of a present 
disability.  Brammer at  223.  As a lay person who is 
untrained in the field of medicine, the veteran is not 
competent to provide a medical opinion as to these matters.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992). 

The Board also notes out that as service connection may be 
granted under 38 C.F.R. § 3.317 (1998) only for verifiable 
disabilities due to undiagnosed illness exhibited by Persian 
Gulf veterans, the Board finds that this regulation also 
provides no basis for a grant of service connection for left 
shoulder disability or depression in the absence of a finding 
of any current disabilities in this regard.

The Board must point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has left shoulder disability or depression 
for which service connection may be granted, his claims for 
service connection for such are not plausible.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appellant's claim for entitlement to service 
connection for a left shoulder disorder and depression are 
found to be not well-grounded, and the claims must be denied.  
See Edenfield v. Brown, 8 Vet.App. 384 (1995).

As the veteran's claims are not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make the claims well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

The Board recognizes that these appeals are being disposed of 
on a basis other than that upon which the RO's related 
denials were predicated.  The RO denied these claims on the 
merits, while the Board has concluded that the claims are not 
well grounded.  The Court has held, however, that "when an 
RO does not specifically address the question as to whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

As the foregoing explains the need for competent evidence of 
current disabilities which are linked by competent evidence 
to military service, the Board views its discussion above as 
being sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for the above claimed disorders.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).


3.  Service connection for dental disease.

The veteran contends that his teeth have become very brittle 
since his service in the Persian Gulf War and that this has 
caused chipping and the loss of several teeth since discharge 
from active duty.  It is asserted that this condition is a 
direct result of his wartime duties for which service 
connection should now be granted by the Board.  He does not 
allege that the disorder is the result of a combat wound or 
other service trauma, or that the disorder is attributable to 
a prisoner-of-war experience.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. § 1712 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.381(a) (1998).  Additionally, effective principles 
relating to the establishment of service connection for 
dental disease and injuries by reason of their relationship 
to other associated service-connected diseases or injuries 
will be observed. 38 C.F.R. § 3.381(c) (1998).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (1999).

The service medical records reflect that the appellant was 
shown to have multiple missing teeth and numerous dental 
caries in January 1980, the first dental examination date of 
record.  A treatment plan of extensive restoration and 
treatment was implemented.  In July 1980, it was noted that 
oral hygiene was inadequate and that he had generalized 
gingivitis and plaque on all teeth.  The veteran received 
ongoing follow-up, treatment and procedures for conditions 
which included caries, recurrent decay, gingivitis and heavy 
calculus, as well as for replacement of missing teeth prior 
to his service in the Gulf.  In July 1991, it was recorded 
that the appellant had poor "PCL" (personal cleaning 
habits) and that he was instructed that he would not receive 
further dental treatment if his PCL did not improve.  An 
assessment of moderate gingivitis was noted at that time.  In 
October 1991, it was noted that his attitude towards 
treatment was "bad.

The veteran was afforded VA dental consultation in May 1997 
and related that he had undergone routine dental care during 
service for dental decay and missing teeth.  He said that he 
had been discharged in 1991 and had not been to a dentist 
since that time.  He was reported to have stated that he had 
a high sugar diet, but believed his teeth started to "break 
down" while he was in Desert Storm.  He indicated that his 
dentition was in good shape at the time of discharge.  The 
veteran stated that he noted continuing tooth fragments 
chipping off and said that he had to use narcotics 
occasionally to alleviate pain. 

Upon examination, the veteran was observed to have eight 
missing teeth.  It was noted that he had generalized dental 
caries and localized periodontal breakdown.  It was the 
opinion of the examiner that most teeth were not restorable 
due to gross decay without a full mouth rehabilitation.  It 
was reported that his bite had collapsed due to a loss of 
tooth structure.  Diagnoses of dental caries, rampant, 
generalized, and periodontal disease, localized, were 
rendered. 

Analysis

The veteran now claims that he should be awarded service 
connection for compensation purposes on account of dental 
disease which he claims is of service onset, or is the result 
of an undiagnosed illness.  However, the service records 
clearly show that the appellant was remiss with his dental 
hygiene throughout service and did not seek any dental care 
after discharge from active duty.  A recent dental evaluation 
shows that he now has rampant dental cavities as well as gum 
disease.  However, as noted above, neither dental caries nor 
periodontal disease is a disability for compensation purposes 
under existing VA laws and regulations.  See 38 C.F.R. 
§ 3.381(a).  This regulation effectively precludes 
compensation for the dental conditions claimed by the 
veteran, to include as the result of an undiagnosed illness.  
The record does not reflect that the veteran received any 
trauma to the face or mouth during service, and it is not 
contended otherwise.  For these reasons, when the law is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  Consequently, the veteran's appeal 
with respect to the issue of entitlement to service 
connection for dental disease is denied.


4.  Service connection for chronic fatigue syndrome, and for 
impaired immune system, including bronchitis and other upper 
respiratory disorders, to include as due to an undiagnosed 
illness. 

Factual Background

The service medical records show that the appellant sought 
treatment for a number of respiratory symptoms throughout his 
service variously diagnosed as sinusitis (for which service 
connection is already in effect), tonsillitis, viral and 
strep pharyngitis, and upper respiratory infection, etc.,  
Upon examination in October 1991 for release from active 
duty, he indicated that he had had nose and throat trouble.  
The examining official commented that pharyngitis was under 
treatment.  Sinus headaches were also noted.  Upon initial 
post-service examination in May 1992 he was observed to have 
erythematous tonsils and oropharynx, as well as a congested 
throat.  Upon subsequent VA special ear, nose and throat 
(ENT) evaluation that same month, it was noted that the 
veteran had mild intermittent nasal congestion of etiology 
unknown since 1985.  

On VA examination in March 1997, it was reported that the 
veteran "has what he calls an immune deficiency which means 
that he gets frequent colds, upper respiratory infections and 
bronchitis."  It was noted such symptoms could last for 
months at a time, but if treated with an antibiotic, they 
lasted a month or so.  The veteran related that this had been 
going on since 1991.  The examiner indicated that it was of 
note that the appellant had smoked a pack and a half of 
cigarettes for the past 20 years.  Examination revealed that 
the oral mucosa was slightly injected as in smokers and that 
the lungs had decreased breath sounds, bilaterally, with 
scattered rhonchi.  A pertinent diagnosis of chronic 
recurrent bronchitis was rendered in this regard.  A VA ENT 
examination was also performed whereupon diagnoses included 
chronic sinusitis.  

The general medical examination report also indicated that 
the veteran "has had what he calls chronic fatigue since 
1991" which occurred every second day or so.  He related 
that he woke up with no energy, and was even more tired by 
the end of the day.  The veteran said that he had told a 
doctor about it but could not afford to go back.  An 
assessment of chronic fatigue was rendered in this regard.  

Private clinic records dated between October 1994 and 
February 1995 reflect that the veteran sought treatment for 
various symptoms including swollen tonsils, sore throat, non-
productive cough, diagnosed as bronchitis.  In July 1995, he 
complained on constant fatigue of three years' duration which 
was getting worse, noting that he had had such symptoms since 
duty in Saudi Arabia.  It was recommended at that time that 
the appellant seek further follow-up in this regard from the 
VA in order to determine whether he had had exposure to 
neurotoxins in the Gulf. 

The appellant underwent a VA Persian Gulf protocol 
examination in December 1996, the results of indicated that 
he had no chronic fatigue or chronic cough or shortness of 
breath.  It was, however, noted that he had had no work-up or 
consultation in allergy/immunology, nose and throat, or 
infectious diseases, etc.  

Analysis

The Board observes that a diagnosis of chronic fatigue has 
been rendered, and that reference to, and reported history 
of, an impaired immune system has been noted for this Persian 
Gulf War veteran.  With consideration of applicable law, it 
is the opinion of the Board that the claims are well 
grounded. 



ORDER

The claims for service connection for a left shoulder 
disorder and depression, to include as due to an undisclosed 
illness are not well grounded, and the appeals are thus 
denied.

Service connection for dental disease for compensation 
purposes is denied.

The claims for service connection for chronic fatigue 
syndrome, and impaired immune system, including bronchitis 
and other upper respiratory disorders, to include as due to 
an undiagnosed illness, are well grounded, and the appeal to 
this extent is allowed.  


REMAND

As noted above, the veteran has submitted well-grounded 
claims for service connection for chronic fatigue syndrome 
and impaired immune function to the extent indicated.  As 
such, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a).

The Court of Appeals for Veterans Claims (Court) has held 
that VA's statutory duty to assist includes providing 
additional VA examination by a specialist when indicated, and 
conducting a thorough and contemporaneous medical 
examination, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet.App. 221 
(1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  This 
duty is neither optional nor discretionary, Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the appellant for 
examination(s) by a board-certified VA 
specialist(s) in immunology, systemic and/or 
undiagnosed illness disorders to determine 
the nature and etiology of any disability 
with respect to his claims for service 
connection for chronic fatigue syndrome and 
impaired immune function.  The examiner 
should state whether of not he or she is 
board-certified.  The examiner must be 
provided with the appellant's claims folder 
and a copy of this remand for review prior to 
conducting the examination(s).  The 
examination report should clearly reflect 
whether a review of the claims folder was 
performed.  All necessary tests and studies 
should be performed, and all clinical 
manifestations should be reported in detail.  
Based on a review of all medical 
documentation and history on file, including 
the service medical records, the examiner 
should provide a well-reasoned opinion as to 
the likelihood that the veteran now has 
chronic fatigue syndrome and impaired immune 
function as the result of active service or 
an undiagnosed illness for his Gulf War 
Service.  The examination report should set 
forth in a clear, comprehensive, and legible 
manner all pertinent findings, and should 
include complete rationale for the opinion(s) 
expressed.  In particular, all terms used in 
assessing the appellant's disability should 
be free of ambiguity.  The examination 
report(s) should be returned in a legible 
narrative format. 

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that the requested development has 
been completed in full.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). 

3.  The appellant should be given adequate 
notice of the examination, to include 
advising him of the consequences of his 
failure to report.  If he fails to appear for 
the examination, this fact should be noted in 
the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the 
claims folder.  

4.  Following completion of the requested 
development, the agency of original 
jurisdiction should again consider the 
appellant's claims and determine whether or 
not they may be granted.  If action remains 
adverse to the appellant, he should be 
furnished a supplemental statement of the 
case and be given the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issues on appeal.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

